Citation Nr: 0910216	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  06-09 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.	Entitlement to service connection for a bilateral knee 
disorder.  

2.	Entitlement to service connection for a left foot 
disorder, diagnosed as accessory navicular with posterior 
tibial tendinitis.  

3.	Entitlement to an increased rating for the residuals of an 
injury of the left thumb, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran served on active duty from September 1984 to 
December 1987 and from January 1991 to October 1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Indianapolis, Indiana, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the record shows that the veteran has requested a 
video-conference hearing before a Member of the Board.  This 
request was recently received.  This has not yet been 
scheduled and the case must be returned to the RO for this to 
occur.  In addition, the veteran has submitted reports of 
private treatment that has not been reviewed by the RO.  He 
did not include a waiver of consideration of this evidence.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the medical 
evidence that was submitted without waiver 
directly to the Board in October 2008.

2.  The RO/AMC should readjudicate the issues 
on appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) and 
afforded a reasonable opportunity to respond 
thereto.

3.  Thereafter, RO should arrange for a video 
conference hearing before a Member of the 
Board.  The veteran and his representative 
should be informed as to the time and date of 
the hearing.  If the veteran decides he no 
longer wants a hearing, he should so notify 
the RO in writing.  The appellant need take 
no action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




